Citation Nr: 0023156	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-10 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for scars of the 
right lower leg and ankle with retained foreign bodies, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
a scar of the left lower leg, residual of a shell fragment 
wound.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel



INTRODUCTION

The veteran had active service from November 1965 to November 
1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the Department 
of Veterans Affairs (VA) St. Louis, Missouri, Regional Office 
(RO).  

In July 1998 this case, with the issues as indicated on the 
title page, was remanded by the Board to the RO for 
additional information.  


FINDINGS OF FACT

1.  Residuals of shell fragment wounds of the right lower leg 
and ankle include retained foreign bodies, limitation of 
motion of the ankle, and complaints of pain.

2.  Residual shell fragment wound scars of the right lower 
leg and ankle are hypersensitive.

3.  The scar of the left lower leg, residual of a shell 
fragment wound, is not shown to result in limitation of 
motion of the left ankle; is not tender and painful on 
objective demonstration; and is not productive of more than 
slight muscle injury.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of shell fragment wounds of the right lower leg and 
ankle with retained foreign bodies have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.56, 4.71a, 4.73, Diagnostic Codes 5271, 5311 (1999).

2. The criteria for a rating of 10 percent for residual shell 
fragment wound scars of the right lower leg and ankle have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code 7804 (1999).  

3.  The criteria for an increased (compensable) evaluation 
for a scar of the left lower leg, residual of a shell 
fragment wound have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 4.73, 
4.118, Diagnostic Codes 5271, 5311, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An allegation of increased disability generally establishes a 
well-grounded claim. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The VA has had the veteran examined.  The VA has 
fulfilled its duty to assist the veteran in the development 
of the facts pertinent to his claims for increased 
evaluations. 38 U.S.C.A. § 5107(a).


I.  Scars of the Right Lower Leg and Ankle
 with Retained Foreign Bodies

Factual Background

Service medical records show that in March 1967, as a result 
of shrapnel from mortar fire, the veteran sustained soft 
tissue injuries to the right ankle and anterolateral calf 
areas.  The wounds were initially debrided, left open, and 
then subsequently closed.  Peroneal nerve palsy on the right 
was reported.  A right leg splint was applied.  X-rays of the 
right lower leg revealed multiple metallic foreign bodies yet 
were otherwise normal.  Physical therapy emphasized range of 
motion of the right ankle.  The hospital diagnosis was 
multiple fragment wounds, both lower extremities, and chest, 
without artery involvement, with peroneal nerve injury.  

At a VA medical examination in June 1968, the veteran 
complained of occasional leg pain.  The physical examination 
revealed a one-inch scar over the medial aspect of the mid-
portion of the right leg, and a 3/4 inch scar over the mid-
anterior aspect of the lower 1/3 of the right ankle.  It was 
indicated that there was no functional impairment of the 
right ankle and that the veteran walked with a normal gait.  
The diagnosis was multiple cicatrices, both lower 
extremities, secondary to shrapnel wounds without functional 
impairment of lower extremities with retained foreign bodies 
(metallic) right leg.  Subsequent VA medical records reveal 
complaints of increasing right leg pain.  The right leg scars 
were described as healed with some facial defect of Muscle 
Group XI.  The right ankle scar was sensitive to palpation.  

In October 1996 a physician's assistant performed a VA 
medical examination.  It was reported that the veteran 
complained of a twenty-year history of right leg pain.  The 
veteran reportedly was unable to stand longer than three 
minutes or walk more than 30 feet due to right lower 
extremity pain.  He had had weakness in both legs for the 
past ten years.  

The physical examination revealed a 1 by 5-centimeter 
anterior calf scar that was tender to touch.  An 8 millimeter 
by 3 centimeter scar was seen on the right calf anteriorly.  
There were a .5 by 2 centimeter scar on the right calf, and a 
1 by 2 centimeter scar on the right anterior ankle area that 
was very tender to light palpation.  Range of motion studies 
of the right ankle revealed that there was no dorsiflexion.  
Plantar flexion was 25 degrees on the right.  Inversion of 
the ankles was 30 degrees bilaterally.  Eversion was to 10 
degrees on the right.  The veteran complained of pain at the 
anterior ankle area, just above the medial malleolus, and an 
inability to actively move the right ankle.  The diagnosis 
was history of shrapnel wounds to both lower extremities and 
the back, according to patient.

A VA medical examination was performed in July 1999.  The 
veteran complained of chronic right leg pain.  It was 
indicated that X-rays in 1996 revealed a total of four metal 
fragments in the anterior lateral aspect of the right lower 
leg, the largest measuring 2 by 6 millimeters.  The fragments 
were above the right ankle.  Multiple fragments were also 
shown at the junction of the proximal and middle thirds of 
the leg lateral to the fibula.  The veteran was reportedly 
unable to stand more than five or ten minutes due to 
increased right leg pain. He was also unable to walk further 
than two blocks without increased pain.  He was frequently 
awakened at night due to right leg pain.  He had feet 
swelling and a constant tingling sensation in his right leg.  
The veteran stated that his right foot was numb.  In recent 
years he was only able to wear houseshoes due to right foot 
tenderness.  He used ibuprofen three or four times per day 
for pain.  There were no flare-ups of pain, just constant 
pain.  He had not worked since 1978, and his complaints of an 
inability to bend indicated to the examiner that he stopped 
working due to back complaints.  

The physical examination revealed that the veteran was able 
to ambulate without evidence of foot drop.  His right calf 
measured 39 centimeters compared to 38.5 on the left.  The 
right ankle was 29 centimeters and the left was 29.5.  Range 
of motion studies of the right ankle revealed 5 degrees of 
dorsiflexion, 40 degrees of plantar flexion; inversion was to 
30 degrees, and eversion was to 10 degrees.  The right leg 
revealed a small fascia defect over the lateral compartment, 
beneath a 4-centimeter scar that is 1 centimeter in width on 
the lateral aspect of the right leg.  Anteriorly there was a 
2.5 by 1-centimeter scar.  Both scars were markedly tender.  
The veteran's vigorous response to palpation of the scars was 
considered non-physiologic.  An anterolateral right ankle 
scar measuring 2 by 1 centimeters was also markedly 
hypersensitive.  Right ankle strength was 3/5.  The physician 
averred that considering the muscles injured and the partial 
injury to the peroneal nerves, a loss of endurance in 
standing and walking was reasonable and could be anticipated 
since the injury occurred in service.  The diagnosis was 
chronic right leg pain; scars, right leg; scars left leg.  

The physician commented that the veteran was not working 
probably due to back problems.  It was stated that there was 
no suggestion that his lower extremity injury that was 
sustained in the military had changed in any degree from 
service until currently on the basis of objective findings.  
There was some functional impairment with regard to weakness 
of the muscles innervated by the peroneal and anterior tibial 
nerves.  The physician stated that the scars, in relation to 
the shell fragment wounds, were markedly hypersensitive, with 
a non-physiologic response.  There was weakness and it was 
indicated that by history fatigability was compatible with 
the injury yet the examiner stated that he was unable to 
determine whether there was any incoordination with gait or 
stance due to the veteran's lack of cooperation. 
 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.   

The RO has assigned a 10 percent disability evaluation for 
scars of the right lower leg and ankle with retained foreign 
bodies, under the provisions of Diagnostic Code 5311, injury 
to Muscle Group XI, the posterior and lateral crural muscles, 
muscles of the calf.  Damage to that muscle group is rated as 
10 percent disabling when there is moderate injury; and 20 
percent disabling when there are moderately severe injuries.  
The rating provisions of 38 C.F.R. § 4.118, Diagnostic Code 
7805, involving scars, and Code 5271, limitation of motion of 
an ankle, will also be considered here. 

With respect to the evaluation of muscle injuries, although 
minor changes were made to the rating schedule in an 
amendment that became effective on July 3, 1997, these 
changes did not alter the rating criteria or the percentage 
evaluations assigned for muscle injuries.  See 62 Fed. Reg. 
30,235 (1997).  A version more favorable to the veteran is 
therefore not present in this case.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

Under the revised regulation, 38 C.F.R. § 4.56 (1999), 
disabilities classified as causing "moderate" disability of 
muscles includes a through and through or deep penetrating 
wound of short track by a single bullet or small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
History and complaint includes service department record or 
in service treatment for the wound; and consistent complaints 
of one or more of the cardinal symptoms of loss of power, 
weakness, undue fatigue-pain, and uncertainty or 
incoordination of movement (in particular functions 
controlled by the injured muscles).  The objective findings 
should include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue; some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  

Under the revised regulation, the type of injury noted by the 
regulation as causing "moderately severe" disability normally 
resulted from a through-and-through or deep penetrating wound 
by high velocity missile of small size or large missile of 
low velocity, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring.  History 
and complaint includes service department record or other 
evidence of hospitalization for prolonged treatment of the 
wound, and consistent complaint of cardinal symptoms of loss 
of power, weakness, undue fatigue-pain, and uncertainty or 
incoordination of movement and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings would include entrance and (if present) exit scars, 
situated as to indicate the track of missile through one or 
more muscle groups.  There would be indications on palpation 
of loss of deep fasciae, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) would give positive evidence of impairment.  
38 C.F.R. § 4.56 (1999).

For scars that are superficial, tender and painful on 
objective demonstration, a 10 percent evaluation is provided 
under 38 C.F.R. Part 4, Diagnostic Code 7804.  For other 
scars the basis of evaluation is rated on limitation of 
function of affected part in accordance with 38 C.F.R. Part 
4, Diagnostic Code 7805.  Under 38 C.F.R. § 4.71a, Code 5271, 
moderate limitation of motion is evaluated as 10 percent 
disabling.  Marked limitation of motion of the ankle is 
evaluated as 20 percent disabling.  38 C.F.R. § 4.71 (Plate 
II) provides a standardized description of joint motion of 
the ankle and foot.  

The veteran's service and post service medical records 
indicate that his right leg wounds were penetrating, but they 
were not through and through wounds.  The wounds initially 
required debridement during service, there are retained 
foreign bodies  and some evidence of minor loss of muscle in 
the compartment.  However, at the most recent VA medical 
examination in July 1999, no problems with ambulation were 
indicated.  There is also no indication from the record that 
there was a prolonged period of hospitalization for treatment 
of the wounds nor are there objective findings that include, 
tissue sloughing, prolonged infection, marked or moderately 
severe loss of muscle strength, moderately severe functional 
impairment or other findings which establish moderately 
severe disability involving Muscle Group XI.  Moreover, while 
some limitation of motion of the right ankle is shown, 
particularly on dorsiflexion, the overall findings do not 
reveal marked right ankle limitation of motion.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In the most recent medical examination it 
was indicated that muscle weakness was attributable to 
peroneal neuropathy, which is a service connected disability, 
evaluated as 30 percent disabling.  There were no 
incoordination findings nor was any objective evidence of 
functional loss due to pain revealed.  In view of the 
foregoing, it must be concluded that the overall medical 
evidence does not reflect objective evidence of pain or other 
factors greater than that contemplated by the current rating. 
It is clear that the examining physician in July 1999 
considered the complaints of pain by the veteran out of 
proportion with the extent of the functional impairment. 
Thus, the Board finds that 38 C.F.R. §§ 4.40 and 4.45 do not 
provide a basis for a higher rating for the residuals of 
shell fragment wounds of the right lower leg and ankle.

The residual shell fragment wound scars of the right lower 
leg and ankle were said to be hypersensitive on examination 
in July 1999. Although the report of this examination also 
indicates the hypersensitivity was non-physiologic or an 
exaggeration of the part of the veteran, given the nature of 
the original injuries, the Board finds that these residual 
scars likely are painful, at least to some degree, and thus 
warrant a separate evaluation of 10 percent. The benefit of 
the doubt is resolved in the veteran's favor. 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.118, Code 7804.

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation.  38 C.F.R. §  4.7.  The weight of the 
evidence is against the veteran's claim and an increased 
evaluation for scars of the right lower leg and ankle with 
retained foreign bodies is not warranted.  


II.  A Scar of the Left Lower Leg, Residual of a 
Shell Fragment Wound

As a result of mortar fire in March 1967 during service, the 
veteran sustained a soft tissue wound to the dorsum of the 
left ankle.  Service medical records show that the wound was 
debrided.  

At a VA medical examination in June 1968 the veteran 
complained of occasional pain in the legs.  The physical 
examination revealed a one-inch fork-shaped scar over the 
lower portion of the 1/3 of the left leg.  It was reported 
that there was no functional impairment of the (left) ankle 
joint.  An X-ray of the left leg was negative.  The diagnosis 
was multiple cicatrices both lower extremities without 
functional impairment.  In April 1979 a VA medical 
examination report revealed that the left leg scar was 
healed, nonadherent, nonfibrotic, nonsymptomatic, and without 
loss of tissue or muscle substance.  

At the October 1996 VA medical examination, it was reported 
that the veteran stated that he had no left lower extremity 
problems.  Range of motion studies of the left ankle revealed 
that dorsiflexion was to 5 degrees, plantar flexion was to 35 
degrees, inversion was to 30 degrees, and eversion was to 20 
degrees.  The diagnosis was history of shrapnel wounds to 
both lower extremities.  

A VA medical examination was performed in July 1999.  The 
veteran reported no left leg pain.  The left leg scar was 
described as 3 by 2 centimeters, V-shaped, and 6 centimeters 
proximal to the (left) medial malleolus.  The scar was 
nontender.  Range of motion studies of the left ankle 
revealed 5 degrees of dorsiflexion and 40 degrees plantar 
flexion.  The diagnosis was scars, left leg. 
 

Analysis

The RO has assigned a 0 percent disability evaluation for a 
scar of the left lower leg, residual of a shell fragment 
wound under the provisions of Diagnostic Code 7805, other 
scars, rated on limitation of motion of part affected.  Under 
38 C.F.R. § 4.71a, Code 5271, moderate limitation of motion 
is evaluated as 10 percent disabling.  Diagnostic Code 7804 
provides a 10 percent evaluation for scars that are 
superficial, tender and painful on objective demonstration, 
which will also be considered here.  Under Diagnostic Code 
5311, slight injury to Muscle Group XI provides a 0 percent 
disability evaluation; a 10 percent evaluation requires 
moderate injury.  See 38 C.F.R. § 4.56.  

The veteran sustained a shrapnel wound injury to the dorsum 
of the left ankle during service.  Service medical records 
are negative for any indication that the wound was more than 
superficial, since service findings were limited to 
information that the left leg and other wounds were debrided.  
Post-service medical records reveal no specific complaints 
concerning the left leg scar, and clinically the wound has 
been described as healed, nontender, and nonsymptomatic.  
While the clinical data of record reveals evidence of some 
limitation of motion of the left ankle, there are absolutely 
no findings that indicate or suggest that the limitation of 
left ankle motion is in anyway etiologically related to the 
service connected left lower leg scar.  This is supported by 
the absence of any complaints or pathology concerning the 
scar.  In any event it must be concluded that there is no 
evidence that the scar of the left lower leg, residual of a 
shell fragment wound, results in limitation of motion of the 
left ankle; that the left lower leg scar is tender and 
painful on objective demonstration; or that there is more 
than slight muscle injury in conjunction with the scar.  

Limitation of motion of the left ankle has been considered in 
this case.  In this regard application of 38 C.F.R. §§ 4.40 
and 4.45 may be warranted pursuant to DeLuca.  However, with 
respect to the issue at hand, the medical evidence does not 
reflect any objective evidence of pain or other related 
factors, and 38 C.F.R. §§ 4.40 and 4.45 do not provide a 
basis for a higher rating.  

The veteran's disability picture does not approximate the 
criteria necessary for a higher disability evaluation.  38 
C.F.R. §  4.7.  The weight of the evidence is against the 
veteran's claim, and an increased (compensable) disability 
evaluation for a scar of the left lower leg, residual of a 
shell fragment wound, is not warranted.  


ORDER

An increased evaluation for residuals of shell fragment 
wounds of the right lower leg and ankle with retained foreign 
bodies is denied.

A separate 10 percent evaluation for residual shell fragment 
wound scars of the right lower leg and ankle is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

An increased (compensable) evaluation for a scar of the left 
lower leg, residual of a shell fragment wound, is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

